              Case 3:20-cv-06163-RJB Document 72 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
          BRYAN BOOREN and SHARIN                         CASE NO. 3:20-cv-06163-RJB
11        METCALF,
                                                          ORDER DENYING PLAINTIFF’S
12                                Plaintiffs,             MOTION TO DISCLOSE AND TO
                v.                                        DISQUALIFY COUNSEL (Dkt. 62)
13                                                        AND
          MB LAW GROUP, LLP; MICHAEL J.                   DECLARATION/APPLICATION IN
14        FARRELL; DAVID CRAMER; ZEIVE,                   SUPPORT (Dkt. 63)
          BRODNAX & STEELE, LLP;
15        KINGSTON D. BOWEN; SCOTT D.
          CRAWFORD; U.S. BANK, NA;
16        TRUMAN 2016 SC 6 TITLE TRUST;
          AELP SECURITIZATION TRUST
17        SERIES 2015-1; WILMINGTON
          SAVINGS FUND SOCIETY FSB; FNMA
18        REMIC 2006-17 TRUST; FANNIE MAE;
          FAY SERVICING, LLC; RUSHMORE
19        LOAN MANAGEMENT SERVICES;
          MERSCORP HOLDINGS, INC.; and
20        MERS;
21                                Defendants.

22
            THIS MATTER comes before the Court on Plaintiff’s Motion for Orders to Disclose
23
     Necessary Parties, Identify Related Cases, and to Disqualify Counsel (Dkt. 62) and
24


     -1
                  Case 3:20-cv-06163-RJB Document 72 Filed 02/11/21 Page 2 of 5




 1   Declaration/Application in Support of Motion for Orders to Disclose Necessary parties, Identify

 2   Related Cases, and to Disqualify Counsel and for Permission to File Brief with Excess Pages

 3   (Dkt. 63).

 4          The Court has considered the pleadings filed regarding the motion and the remaining file.

 5                                            I.      BACKGROUND

 6          At its core, this matter appears to be a foreclosure dispute. The foreclosure, however, has

 7   been overshadowed by extensive filings and the alarming allegation that the allegedly pro se

 8   Plaintiffs are actually being represented by a disbarred California attorney. See Dkt. 51.

 9   Furthermore, the underlying motions were only s/signed by Plaintiff Bryan Booren even though

10   he has been repeatedly warned that all pleadings must be signed by both pro se parties. See

11   Dkts. 11, 34, and 44. Therefore, this order will refer to “Plaintiff.”

12          In the pending motion, Plaintiff moves to require Defendants to provide the identity and

13   contact information for investors in his loans, to provide notice of related cases, and to disqualify

14   counsel for Defendants Fannie Mae, FNMA REMIC 2006–17, and the Truman 2016 SC 6.

15   Dkts. 62 and 64. Though Plaintiff titled the second motion at issue as “Declaration/Application

16   in Support,” it was filed as a motion and includes a request for permission to file an overlength

17   brief. Dkt. 63.

18                                              II.    DISCUSSION

19          A. IDENTITY OF INVESTORS

20          Plaintiff requests the identity of all parties who invested in his loans pursuant to Federal

21   Rules of Civil Procedure 7.1 and 26 and Local Civil Rule 7.1 The purpose of these rules is

22   disclosure of interested and discoverable parties. See id.

23

24


     -2
                Case 3:20-cv-06163-RJB Document 72 Filed 02/11/21 Page 3 of 5




 1            Neither these rules, nor any of the law that Plaintiff cites demonstrates an obligation to

 2   provide this information. To the extent that Plaintiff is arguing that additional parties must be

 3   joined, he fails to show that joinder is appropriate under Federal Rules of Civil Procedure 19 or

 4   20.

 5            This claim appears to be frivolous and should be denied. This ruling is without prejudice

 6   to discovery procedures under the court rules.

 7            B. RELATED CASES

 8            Plaintiff appears to argue that all cases including the same defendants, facts, or arguments

 9   are related and states that, “[a] motion with the multi-district litigation panel will be filed.”

10            Under LCR 7(g)(4), related actions “concern substantially the same parties, property,

11   transaction, or event; and . . . it appears likely that there will be an unduly burdensome

12   duplication of labor and expense or the potential for conflicting results if the cases are conducted

13   before different judges.”

14            While Defendants have an obligation to file notice of a related case should it exist, there

15   is nothing to suggest that they failed to do so. Plaintiff has filed multiple notices with pages of

16   “related” cases that appear to be related only in the sense that they are loan matters that possibly

17   include the same defendants. See Dkts. 42, 43, and 65. To the extent that Plaintiff is attempting

18   to transform this case into a multi-district, multi-party claim, he is reminded that he is proceeding

19   pro se and cannot represent other parties. Johns v. Cnty. of San Diego, 114 F.3d 874, 876 (9th Cir.

20   1997).

21            This claim appears to be frivolous.

22            C. DISQUALIFICATION OF COUNSEL

23            Plaintiff argues, “[i]t is clear the attorneys have committed ethical breaches by

24   misrepresenting the facts and law related to this case.”


     -3
               Case 3:20-cv-06163-RJB Document 72 Filed 02/11/21 Page 4 of 5




 1          This assertion is not supported by the facts or law. It appears to be frivolous.

 2          D. OVER-LENGTH BRIEF

 3          Plaintiff requests approval to file excess pages because “[t]his case involves numerous

 4   parties that could end up being in the hundreds or even more. It involves numerous related

 5   actions.” Dkt. 63 at 2.

 6          Plaintiff did not file this motion in accordance with LCR 7(f). Instead, he filed a 26-page

 7   motion without permission. Dkt. 62.

 8          Plaintiff’s continued disregard for the rules of civil procedure must stop.

 9          E. RULE 11 WARNING

10          Fed. R. Civ. P. 11(b) provides that:

11          By presenting to the court a pleading, written motion, or other paper – whether by
            signing, filing, submitting, or later advocating it – an attorney or unrepresented
12          party certifies that to the best of the person's knowledge, information, and belief,
            formed after an inquiry reasonable under the circumstances:
13
            (1) it is not being presented for any improper purpose, such as to harass, cause
14          unnecessary delay, or needlessly increase the cost of litigation;

15          (2) the claims, defenses, and other legal contentions are warranted by existing law
            or by a nonfrivolous argument for extending, modifying, or reversing existing law
16          or for establishing new law;

17          (3) the factual contentions have evidentiary support or, if specifically so
            identified, will likely have evidentiary support after a reasonable opportunity for
18          further investigation or discovery; and

19          (4) the denials of factual contentions are warranted on the evidence or, if
            specifically so identified, are reasonably based on belief or a lack of information.
20
            Pursuant to Rule 11(c), “the court may impose an appropriate sanction on any attorney,
21
     law firm, or party that violated [Rule 11(b)] or is responsible for the violation.”
22

23

24


     -4
               Case 3:20-cv-06163-RJB Document 72 Filed 02/11/21 Page 5 of 5




 1          This Court previously warned Plaintiff that he must follow the rules of civil procedure.

 2   Dkt. 34. Plaintiff is now on notice that he will be sanctioned if he continues to disregard the

 3   rules and file frivolous motions.

 4                                                III.    ORDER

 5          Therefore, it is hereby ORDERED that Plaintiff’s motions (Dkts. 62 and 63) ARE

 6   DENIED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to each party appearing pro se at said party’s last known address.

 9          Dated this 11th day of February, 2021.

10

11
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     -5
